


116 HR 1949 IH: To authorize the court to depart from a statutory minimum in the case of a juvenile offender, and for other purposes.
U.S. House of Representatives
2019-03-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
116th CONGRESS1st Session
H. R. 1949
IN THE HOUSE OF REPRESENTATIVES

March 28, 2019
Mr. Westerman introduced the following bill; which was referred to the Committee on the Judiciary

A BILL
To authorize the court to depart from a statutory minimum in the case of a juvenile offender, and for other purposes.

 
1.Sentencing juvenile offenders 
(a)In generalSection 3553 of chapter 227 of title 18, United States Code, is amended— (1)in subsection (a)— 
(A)in paragraph (6), by striking and at the end; (B)in paragraph (7), by striking the period at the end and inserting ; and; and 
(C)by adding at the end the following:  (8)in the case of a juvenile (as such term is defined in section 5031), the diminished culpability of juveniles compared to that of adults. ; and 
(2)by adding at the end the following:  (h)Limitation on statutory minimum for juvenile offendersIn the case of a juvenile (as such term is defined in section 5031), the court shall have the authority to impose a sentence that is 35 percent below a level established by statute as a minimum sentence so as to reflect the juvenile’s age and prospect for rehabilitation. . 
(b)ApplicationThe amendments made by this section shall apply only to a conviction entered on or after the date of the enactment of this Act.  2.Directive to the Sentencing CommissionPursuant to its authority under section 994(p) of title 28, United States Code, and in accordance with this section, the United States Sentencing Commission shall review and amend, if appropriate, its guidelines and its policy statements with respect to juveniles to ensure that the guidelines and policy statements are consistent with the amendments made by section 2. 

